Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 1 of 15 Page ID
                                 #:1239


   1   Stuart M. Richter (CA 126231)
  2    stuart.richter@kattenlaw.com
       Gregory S. Korman (CA 216931)
  3    gregoiy.korman@kattenlaw.com
  4    Paul A. Grammatico (CA 246380)
       p aul. grammatico @kattenlaw. com
  5    KATTEN MUCHIN ROSENMAN LLP
       515 S. Flower St., Suite 1000
  6
       Los Angeles, CA 90071-2212
  7    Telephone: 213.443.9017
       Facsimile: 213.443.9001
  8
  9    Attorneys for defendant, Allied Interstate, LLC
 10                           UNITED STATES DISTRICT COURT
 11                          CENTRAL DISTRICT OF CALIFORNIA
 12    Henry Mendoza                                    Case No. 8:17-cv-00885-JVS-KES
                                                        Hon. James V. Selna
 13
                     Plaintiff,
 14           v.                                        Defendant, Allied Interstate, LLC’s
       Allied Interstate, LLC,                          Statement of Genuine Disputes
 15                                                     Pursuant to Local Rule 56-3 in Support
 16                  Defendant.                         of Opposition to Plaintiff’s Motion for
                                                        Partial Summary Judgment
 17
 18                                                     [Filed Concurrently with Memorandum
                                                        of Points and Authorities in Opposition,
 19                                                     Evidentiary Objections to Plaintiff s
 20                                                     Motion, and Declaration of Paul A.
                                                        Grammatico]
 21
 22                                                     Date:                  October 21, 2019
                                                        Time:                  1:30 p.m.
 23                                                     Place:                 Courtroom IOC
 24
                                                        Complaint Filed:       May 19, 2017
 25                                                     Trial Date:            December 10, 2019
 26
 27
 28


         SlWTEMENT OF GENUINE DISPUTES IN OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 2 of 15 Page ID
                                 #:1240


  1                                Statement of Genuine Disputes
  2
                MOVING PARTY’S                                   OPPOSING PARTY’S
  3    UNCONTROVERTED FACTS AND                                    RESPONSE AND
  4       SUPPORTING EVIDENCE                                SUPPORTING EVIDENCE
            5.      On or about November 15,                Disputed. The evidence offered by
  5        2015, Synchrony Bank began placing              Plaintiff does not establish this fact.
             calls to Plaintiff1 s cellular phone            Exhibit B establishes that Allied
  6
               number, (714) 600-5187, in an               began collection calls on the 3032 JC
  7        attempt to collect alleged debts on a            Penney Account on April 22, 2016,
            number of accounts including the               and the 9002 JC Penney Account on
  8
            JCPenney Credit Card x9002 and                     May 12, 2016. The deposition
  9            JCPenney Credit Card x3032                 testimony of Plaintiff referred to does
                          accounts.                        not identify any particular dates that
 10
                                                             Synchrony began calling; on the
 11           Exhibit B, Qorus x9002 and x3032             contrary, it is clear that Plaintiff does
              Account Summary, ALLIED Bates                 not know the dates that Synchrony
 12                                                        began calling and on what accounts.
               No. 1-8, 81-90; Mendoza Depo.
 13             81:19-22, 90:9-14, 93:25-94:6.
                                                               Dec. of Grammatico, Ex. A
 14                                                         (Excerpts of Mendoza Depo.), pp.
 15                                                        62-63: 4-25 and 1-5, 82-83, 6-25 and
                                                                  1-2, and p. 101: 11-25.
 16
 17                                                          In addition, Plaintiff admitted in
                                                             written discovery that he did not
 18                                                        receive a collection call on the two
 19                                                         relevant JC Penney Accounts until
                                                           April of 2016. Dec. of Grammatico,
 20                                                           Ex. C (Plaintiffs Responses to
 21                                                              Interrogatories No’s 7-8).

 22                                                       Furthermore, Plaintiff was asked, “[i]f
 23                                                         you contend that at any point you
                                                          revoked consent for Allied to call you
 24                                                         on your cellular phone, state when
                                                              you revoked consent, how you
 25
                                                           revoked consent, and to whom you
 26                                                          revoked consent.” Plaintiff could
                                                             identify no date or time. Dec. of
 27
                                                              Grammatico, Ex. C (Plaintiff s
 28                                                        Response to Interrogatories No 13).


        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 3 of 15 Page ID
                                 #:1241


   1           6.      On November 19, 2015, at            Disputed. The evidence offered by
  2               9:25 a.m., Plaintiff answered a          Plaintiff does not establish this fact
              collection call from Synchrony Bank         and is explicitly contradicted by other-
  3          and unequivocally revoked consent to              evidence as set forth below:
  4              be called on his cell phone any
                 further. After Plaintiff revoked           1. Plaintiffs declaration stating the
  5          consent to be called, Synchrony Bank               date and time of the alleged
               called Plaintiff again that same day.       revocation it is inadmissible because
  6
                Plaintiff again answered and for a         Plaintiff lacks personal knowledge of
  7            second time unequivocally revoked              this fact, bbtf Concurrendy filed
                              consent.                     Evidentiary Objections to Plaintiff s
  8
                                                                          Evidence.
  9           Declaration of Henry Mendoza 2;
                Mendoza Depo. 154:24-155:4;                   2. Plaintiffs declaration is a sham
 10
               Exhibit C, Deposition of Sergey               declaration that should be stricken
 11             Kolosovskiy 140:6-8, 142:2-17;               because it contradicts prior sworn
               Exhibit D, Recordings of Ghent                      deposition testimony and
 12                                                         interrogatory responses establishing
              Revocations labelled "WM 2015 11
 13            19 call recording" and "PAYPAL                that Plaintiff does not know when
              REVOCATION recording 2015 11                   the alleged revocation call (or any
 14                          19 PP."                       calls) with Synchrony took place and
 15                                                            that he never spoke with a debt
                                                                collector regarding the two JC
 16                                                         Penney Accounts he is suing about.
 17                                                              Dec. of Grammatico, Ex. A
                                                             (Excerpts of Mendoza Depo.), pp.
 18                                                        62-63: 4-25 and 1-5, 82-83: 6-25 and
 19                                                              1-2, and p. 101: 11-25; Ex. C
                                                           (Excerpts of Plaintiffs Interrogatory
 20                                                        Responses), Response No’s 3, 8, and
 21                                                        13. See Concurrently filed Evidentiary
                                                             Objections to Plaintiff s Evidence.
 22
 23                                                            3. The deposition testimony of
                                                            Plaintiff does not establish this fact
 24                                                        because it does not identify a date. In
                                                                  addition, this testimony is
 25
                                                           inadmissible because the form of the
 26                                                            question at the deposition was
                                                            improperly ambiguous and, without
 27
                                                             establishing the date of the alleged
 28                                                        revocation and the particular account
                                                                 in question, the testimony is

        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 4 of 15 Page ID
                                 #:1242


   1                                                        irrelevant. See Concurrently filed
  2                                                        Evidentiary Objections to Plaintiff s
                                                                         Evidence.
  3
  4                                                           4. The deposition testimony of
                                                          Plaintiff referred to is contradicted by
  5                                                         other sworn testimony of Plaintiff
                                                          establishing that Plaintiff never spoke
  6
                                                            with a debt collector regarding the
  7                                                        two JC Penney Accounts he is suing
                                                            about. Dec. of Grammatico, Ex. C
  8
                                                           (Excerpts of Plaintiffs Interrogatory
  9                                                            Responses), Response No. 3.
 10
                                                            5. The testimony of S. Kolosovskiy
 11                                                        referred to is insufficient to establish
                                                                these facts. In particular, this
 12                                                         testimony does not refer to the date
 13                                                               of any alleged revocation.
 14                                                         6. The recorded calls referred to are
 15                                                             inadmissible because they are
                                                               unauthenticated and constitute
 16                                                            hearsay. See Concurrently filed
 17                                                        Evidentiary Objections to Plaintiff s
                                                           Evidence; Dec. of Grammatico, Exs.
 18                                                        D-E (Transcripts of Recorded Calls).
 19
                                                            7. Even if the recorded calls were
 20                                                        admissible, they fail to establish this
 21                                                         fact because the transcripts of the
                                                           calls do not establish the date of the
 22                                                        calls and the calls pertained to other
 23                                                        accounts (Paypal and Walmart) that
                                                           Plaintiff is not suing about. Dec. of
 24                                                        Grammatico, Exs. D-E (Transcripts
 25                                                              of Recorded calls); Dec. of
                                                             Grammatico, Ex. A (Excerpts of
 26                                                        Mendoza Depo.), pp. 40-41: 25 and
                                                                     1-4, and p. 74: 9-12
 27
               8.     On or about April 22, 2016,           Disputed. Plaintiff s evidence does
 28             Defendant began placing calls to             not establish this fact. Exhibit B
                Plaintiffs cellular phone number           establishes that Allied began calls on
        ________________________________________ 3________________________________________
        Statement op Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 5 of 15 Page ID
                                 #:1243


   1            (714) 600-5187, in an attempt to             the 3032 JC Penney Account on
  2               collect on debts owed on the               April 22, 2016, and the 9002 JC
               JCPenney Credit Card x9002 and               Penney Account on May 12, 2016.
  3              JCPenney Credit Card x3032
  4            accounts on behalf of Synchrony.

  5           Exhibit B, ALLIED Bates No. 1-8,
                               81-90.
  6
              9.      Between April 22, 2016 and           Disputed. Plaintiff s evidence does
  7             June 6, 2016, Defendant placed             not establish these facts. Exhibit B
               approximately three hundred and            establishes that Allied began calls on
  8
                fifty-six (356) collection calls to          the 3032 JC Penney Account on
  9               Plaintiffs cellular phone after            April 22, 2016, and the 9002 JC
                 Plaintiff unequivocally revoked           Penney Account on May 12, 2016.
 10
                       consent to be called.                Furthermore, Exhibit B does not
 11                                                         establish that any revocation ever
              Exhibit B, ALLIED Bates No. 1-8,               occurred or that Allied was ever
 12                                                           aware of any such revocation.
                              81-90.
 13          12.    Plaintiff never gave Defendant         Disputed. The evidence offered by
                direct consent to call him on his         Plaintiff does not establish that Aided
 14                                                         never had “direct” consent to call
                         cellular phone.
 15                                                           Plaintiff on his cellular phone.
                    Kolosovskiy Dcpo. 137:11.
 16           15.     The aQrate phone system has          Disputed. The evidence offered does
 17             two dialing modes, Preview Mode            not establish that the aQrate system
                 and Predictive Mode. In Preview            dials a consumer’s number from a
 18             Mode aQrate first selects an agent                      phone list.
 19           who is logged in as "ready for work"
                  and puts them on the line. The
 20          aQrate system then dials a consumer's
 21              number from a phone list. If the
               system successfully connects to the
 22            client, then it will connect the client
 23                   with the selected agent.
                 Kolosovskiy Depo. 36:12-39:17,
 24                     44:24-46:24, 143:16.
 25              17.     In both dialing modes the         Disputed. The evidence offered does
             aQrate system dials all the calls to the      not establish that “the agent neither
 26            consumers. The agent neither dials          dials the phone numbers nor knows
 27          the phone numbers nor knows which             which specific numbers will be called
              specific numbers will be called at the               at the time of the call.”
 28                        time of the call.

        ________________________________________ 4________________________________________
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 6 of 15 Page ID
                                 #:1244


   1
  2               Kolosovskiy Pepo. 46:21-24.
               18. The aQrate system works in              Pisputed. The evidence offered does
  3          conjunction with the Qorus database.          not establish this fact. The testimony
  4          The Qorus database creates the list of          states only that Qorus is a record
             clients from which the aQrate system                   keeping application.
  5                      places its calls.
  6
            ____ Kolosovskiy Pepo. 35:1-6._____
  7          19.__ Qorus automatically generates   Pisputed. The evidence offered does
               phone lists for aQrate based on a         not establish that “Qorus
  8
             campaign set by an Allied Interstate,  automatically  generates phone lists
  9           LLC employee in their operations      for aQrate based on a campaign set
            department. These campaigns consist         by an Allied Interstate, LLC
 10
               of a strategy pertaining to which        employee in their operations
 11           consumer Pefendant wants to call,                department.”
             what mode to call them in, and how
 12
                       many times to call.
 13
               Kolosovskiy Pepo. 52:11-53:21,
 14         ____________ 144:5-18.____________
 15              20. The data Qorus uses to                Pisputed. The evidence offered does
             generate phone lists is received from          not establish that the “data Qorus
 16            a software system called Axway.                 uses to generate phone lists is
 17               When Synchrony provides                    received from a software system
               information to Pefendant, that              called Axway.” In particular, there is
 18             information is entered into the             no evidence presented that Qorus
 19                  Axway software first.                         generates phone lists.
            Kolosovskiy Pepo. 50:1-11, 51:11-19.
 20            21. Synchrony has a cell phone                 Pisputed. The testimony offered
 21            scrub policy date March 7, 2016               does not establish that “Synchrony
               which labels consumers’ cellular            has a cell phone policy date March 7,
 22               numbers by consent status.               2016 which labels consumers’ cellular
 23                                                         numbers by consent status.” In fact,
                Exhibit E, Synchrony Financial              the only thing the deponent states is
 24            Supplier Business Requirements,                that based on his understanding,
 25              ALLIEP Bates No. 000155;                         Allied has a scrub policy.
               Kolosovskiy Pepo. 104:23-105:5.
 26                                                        In addition, the Synchrony Financial
 n                                                            Supplier Business Requirements
                                                          document (Exhibit E) is inadmissible.
 28                                                        It is unauthenticated, irrelevant, and

                                                      5
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 7 of 15 Page ID
                                 #:1245


   1                                                         hearsay. See Concurrently filed
  2                                                        Evidentiary Objections to Plaintiff s
                                                                        Evidence.
  3
  4
  5             22.   Defendant is bound by                 Disputed. The evidence offered is
              Synchrony's cell phone scrub policy          insufficient to establish this fact. In
  6
                    dated March 7, 2016.                     addition, it is unclear what fact
  7                                                       Plaintiff is trying to establish; “bound
                  Exhibit E, ALLIED Bates No.                    by what and to whom?”
  8
                             000155
  9                                                        In addition, the Synchrony Financial
                                                              Supplier Business Requirements
 10
                                                          document (Exhibit E) is inadmissible.
 11                                                        It is unauthenticated, irrelevant, and
                                                               hearsay.     Concurrently filed
 12
                                                           Evidentiary Objections to Plaintiff s
 13                                                                       Evidence.
              23.     Synchrony’s cell phone scrub             Disputed. The testimony of S.
 14
                 policy dictates that in the FDR                Kolosovskiy is insufficient to
 15            account notes “All Non-Consent               establish this fact; Mr. Kolosovskiy
              Accounts will have a ‘U’ or a ‘blank’       does not testify to this and obviously
 16             in the first space of the UPC13           cannot because he is not an employee
 17           Field... All of these accounts should             of Synchrony and there is no
                       be worked manually.”                   foundation establishing how he
 18                                                         would have personal knowledge of
 19             Exhibit E, ALLIED Bates No.                                  this.
              000156; Sergey Kolosovskiy Depo.
 20                      123:8-124:8.                      In addition, the evidence referred to
 21                                                        is inadmissible. The testimony of S.
                                                           Kolosovskiy is inadmissible because,
 22                                                            among other reasons, he lacks
 23                                                          personal knowledge of the fact in
                                                           question. In addition, the Synchrony
 24                                                             Financial Supplier Business
 25                                                        Requirements document (Exhibit E)
                                                            is unauthenticated, irrelevant, and
 26                                                            hearsay.    Concurrently filed
 27                                                        Evidentiary Objections to Plaintiff s
                                                                         Evidence.
 28         24.     In the FDR Account Notes for           Disputed. The evidence offered does

                                                      6
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 8 of 15 Page ID
                                 #:1246



   1          both Plaintiff s JCPenny Credit Card         not establish these facts. Neither Ms.
  2              x9002 and JCPenny Credit Card                 Gulchina nor the unidentified
                  x3032 accounts, there is a “U”           documents themselves can establish
  3          notation next to Plaintiff s cell phone        that “[tjhe “U” notation was placed
  4              number. The “U” notation was              next to Plaintiff s cell phone number
               placed next to Plaintiff s cell phone        on April 10, 2016 for the JCPenney
  5             number on April 10, 2016 for the             Credit Card x9002 account and on
             JCPenney Credit Card x9002 account              March 24, 2016 for the JCPenney
  6
                  and on March 24, 2016 for the                       x3032 account.”
  7                 JCPenney x3032 account.
                                                               In addition, the “FDR” notes
  8
              Declaration of Alla Gulchina 9,              (Exhibit B to Gulchina’s declaration)
  9          Exhibit B, JCP x9002 and JCP x3032              are inadmissible because they are
             FDR account notes, ALLIED Bates                  unauthenticated, irrelevant, and
 10
               No. 000025-27, 000030, 000032,              hearsay. They is simply no testimony
 11               000049, 000053, 000056.                   whatsoever establishing what these
                                                             documents are and why they are
 12                                                           relevant. See Concurrently filed
 13                                                        Evidentiary Objections to Plaintiff s
                                                                         Evidence.
 14           25.    Synchrony's cell phone scrub           Disputed. The evidence offered is
 15          policy dictates that any mobile phone           insufficient to establish this fact.
              numbers with the Phone Flag Field
 16           listed as "blank" or marked with an           In addition, Exhibits E and F are
 17              "X" should be dialed manually.            both inadmissible because they are
                                                             unauthenticated, irrelevant, and
 18              Exhibit F, ALLIED Bates No.                  hearsay. See Concurrently filed
 19                         000156.                        Evidentiary Objections to Plaintiff s
                                                                         Evidence.
 20          26.    In the FDR account notes for            Disputed. The evidence offered is
 21         Plaintiffs JCPenny Credit Card x9002,           insufficient to establish this fact.
              there is a "X" next to Plaintiffs cell
 22                      phone number.                         In addition, the “FDR” notes
 23                                                        (Exhibit B to Gulchina’s declaration)
                 Gulchina Deck 'll 9, Exhibit B,             are inadmissible because they are
 24             ■ ALLIED Bates No. 000047                     unauthenticated, irrelevant, and
 25                                                        hearsay. They is simply no testimony
                                                            whatsoever establishing what these
 26                                                          documents are and why they are
 27                                                           relevant. See Concurrendy filed
                                                           Evidentiary Objections to Plaintiff s
 28                                                                      Evidence.

                                                      7
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 9 of 15 Page ID
                                 #:1247



   1            28. Synchrony Bank and Plaintiff           Disputed. The setdement agreement
  2                settled their dispute through            satisfied all of the collection calls
               arbitration. The parties executed a             made by Synchrony and on
  3          settlement agreement as to calls made         Synchrony’s behalf pursuant to the
  4               by Synchrony Bank only. The               One Satisfaction Rule. This is true
              setdement between Synchrony Bank                            because:
  5             and Plaintiff did not include any
                 claims made against Defendant,            1. Plaintiffs claims against Synchrony
  6
               Allied Interstate and claims made                are based on allegations that
  7               against Defendant Allied were             Synchrony called him “almost every
                  specifically excepted from the               day” from November 19, 2015,
  8
                       setdement agreement.                 through June 6, 2016. Compl., 22.
  9
                   Mendoza Depo. 39:9-49:18.               2. Plaintiffs claims against Allied in
 10
                                                                the Complaint are based on
 11                                                          allegations that Allied called him
                                                          “almost every day” between April 22,
 12
                                                          2016, and June 6, 2016 (thus the pool
 13                                                          of calls pertaining to Synchrony
                                                          included the calls of Allied). Id., 27.
 14
 15                                                           3. Allied acted as the agent of
                                                              Synchrony with regard to the
 16                                                         collection calls to the JC Penney
 17                                                          Accounts. Compl., 3; Dec. of
                                                           Kolosovskiy submitted with Allied’s
 18                                                         Concurrent Motion for Summary
 19                                                                 Judgment,      3-6.

 20                                                          4. In describing the claims in the
 21                                                           Complaint for violations of the
                                                            TCPA and RFDCPA starting on
 22                                                        page 5, the allegations against Allied
 23                                                        and Synchrony are exacdy the same;
                                                          Plaintiff does not distinguish between
 24                                                        the two defendants. Compl.,       36-
                                                                            42.
 25
 26                                                            5. The Recitals section of the
                                                          settlement agreement with Synchrony
 27
                                                          states that the “Parties intend to fully
 28                                                         and completely settle all claims . . .
                                                          that were or could have been brought
                                                      8
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 10 of 15 Page ID
                                  #:1248


   1                                                        by Claimant in the Litigation[].” Dec.
   2                                                            of Grammatico, Ex. F, p. 1
                                                                 (setdement agreement with
   3                                                                    Synchrony).
   4
                                                                6. Litigation in the setdement
   5                                                        agreement with Synchrony is defined
                                                                to include, without limitation,
   6
                                                             “Central District of California (C.D.
   7                                                         Cal.), Case No. 8:17-cv-00885” (the
                                                            current action). Dec. of Grammatico,
   8
                                                              Ex. F, p. 1 (settiement agreement
   9                                                                    with Synchrony).
              30. Plaintiff incurred debt due to the          Disputed. Per Plaintiff s discovery
  10
                    financial difficulty he was             responses, lais emotional distress was
  11           experiencing related to his business           timited to “so much stress that he
                around at the beginning of 2015.               experienced numerous sleepless
  12
              When Defendant was placing calls to           nights.” Dec. of Grammatico, Ex. C
  13             Plaintiff through June of 2016,            (Plaintiff s Response to Interrogatory
               Plaintiff continued to face financial                        No. 21).
  14          hardship. Defendant's calls worsened
  15           the stress and anxiety Plaintiff was           In addition, Plaintiff s declaration
                               facing.                      should be stricken as a sham because
  16                                                        it contradicts prior sworn testimony.
  17          Mendoza Decl. 7; Mendoza Depo.                  See Concurrentiy filed Evidentiary
                              125:18-24.                      Objections to Plaintiff s Evidence.
  18           32.     Defendant’s large number of                Disputed. Plaintiff has no
  19             calls to Plaintiff s cellular phone          documentary evidence to support
                caused him to become uncertain               loss of productivity at work, but he
 20            whether the calls were from a client           contends he was often not feeling
 21              or from Defendant. This caused               well and had to reschedule things.
              Plaintiff to lose business as it affected          Dec. of Grammatico, Ex. A
 22               him from answering calls from               (Excerpts of Mendoza Depo.), pp.
 23                      prospective clients.                       144-45: 2-25 and 15-24.

 24                     Mendoza Decl.       6.                In addition, Plaintiff s declaration
 25                                                         should be stricken as a sham because
                                                            it contradicts prior sworn testimony.
 26                                                           See Concurrently filed Evidentiary
 27                                                           Objections to Plaintiffs Evidence.
                  33.     Through June of 2016,               Disputed. Per Plaintiff s discovery
 28            Plaintiff was on medication for high         responses, his emotional distress was

                                                       9
         Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 11 of 15 Page ID
                                  #:1249


   1             blood pressure and diabetes. The             limited to “so much stress that he
   2           stress caused by Defendant's calls to           experienced numerous sleepless
                  Plaintiff exacerbated Plaintiff s         nights.” Dec. of Grammatico, Ex. C
   3          symptoms related to these conditions.         (Plaintiffs Response to Interrogatory
   4                                                                       No. 21).
               Mendoza Decl. c|| 8; Mendoza Depo.
   5                    146:25-151:6.                          In addition, Plaintiff s declaration
                                                            should be stricken as a sham because
   6
                                                            it contradicts prior sworn testimony.
   7                                                            Plaintiff also admitted in written
                                                            discovery that he did not receive any
   8
                                                            medical treatment of any kind for the
   9                                                         stress he contends he suffered. Dec.
                                                               of Grammatico, Ex. C (Plaintiff s
  10                                                         Response to Interrogatory No. 19).
  11                                                          See Concurrently filed Evidentiary
                                                              Objections to Plaintiff s Evidence.
  12                                                          Disputed. Per Plaintiff s discovery
                34.     As a result of Defendant's
  13          calls, Plaintiff experienced migraines,       responses, his emotional distress was
                   sleeplessness and generalized              limited to “so much stress that he
  14          persistent anxiety which affected his             experienced numerous sleepless
  15                physical and mental health.             nights.” Dec. of Grammatico, Ex. C
                                                            (Plaintiffs Response to Interrogatory
  16                    Mendoza Decl.       9.                                No. 21).
  17
                                                              In addition, Plaintiff s declaration
  18                                                        should be stricken as a sham because
  19                                                        it contradicts prior sworn testimony.
                                                              See Concurrently filed Evidentiary
  20                                                          Objections to Plaintiff s Evidence.
  21          36.    The aQrate phone system runs           Disputed. Plaintiffs offered evidence
               twenty-four (24) hours a day, seven          is insufficient to establish these facts.
  22          (7) days a week and has the capability        Mr. Kolosovskiy testified only that it
  23          to dial over 50,000 calls in single day.      was “hypothetically” possible for the
                                                              system to make 50,000 calls a day.
  24           Kolosovskiy Depo. 42:18-19, 143:5-
  25                          12.
                ALLIED’S ADDITIONAL                               RESPONSE AND
  26           UNCONTROVERTED FACTS                            SUPPORTING EVIDENCE
  27              AND SUPPORTING
                     EVIDENCE
  28         1. Each of the JC Penney Accounts

                                                       10
         Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 12 of 15 Page ID
                                  #:1250



   1               were governed by an account
   2            contract. Dec. of White submitted
              with Allied’s Concurrent Motion for
   3            Summary Judgment,         8-10, and
   4                          Exs. A-D.
           2. The account contract for the 9092
   5          account contains a provision entitled
   6                    to “CONSENT TO
                 COMMUNICATIONS,” which
   7         states, “You consent to us contacting
                      you using all channels of
   8
              communication and for all purposes
   9         (including collection purposes), using
               all contact information you provide
  10
             to us. You also consent to us and any
  11              other owner or servicer of your
               account contacting you about your
  12
                   account, including using text
  13              messages, automatic telephonic
              dialing system and/or an artificial or
  14           prerecorded voice when contacting
  15          you, even if you are charged for the
              call under your phone plan. You are
  16              responsible for any charges for
  17          contacting you that may be billed to
             you by your communications carrier.”
  18                          Id., Ex. A.
  19       3. The account contract for the 3032
             account contains a provision entitled
 20                     to “CONSENT TO
  21             COMMUNICATIONS,” which
             states, “You consent to us contacting
 22                   you using all channels of
 23          communication and for all purposes.
              We will use the contact information
 24           you provide to us. You also consent
 25          to us and any other owner or servicer
             of your account contacting you using
 26             any communication channel. This
 27          may include text messages, automatic
             telephonic dialing systems and/or an
 28            artificial or prerecorded voice. This
                  consent applies even if you are
        _______________________________________ H_______________________________________
        Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 13 of 15 Page ID
                                  #:1251


   1         charged for the call under your phone
   2             plan. You are responsible for any
               charges that may be billed to you by
   3           your communications carriers when
   4      _______ we contact you. Id., Ex. C._____
                 4. Allied asked Plaintiff in an
   5           interrogatory to “describe each and
   6           every communication that [Plaintiff]
              had with any debt collector regarding
   7            the two JC Penney accounts (3032
                  and 9002)” and Plaintiff did not
   8
             identify a single communication. Dec.
   9             of Grammatico, Ex. C (Plaintiffs
                Response to Interrogatory No. 3).
  10
          5. From April 22 through June 6, 2016,
  11               Allied was never aware of any
               revocation of consent to call on the
  12
                   JC Penney Accounts. Dec. of
  13          Kolosovskiy, submitted with Allied’s
                 Concurrent Motion for Summary
  14
          ____________Judgment, ^[ 9.__________
  15      6. Plaintiff was asked in interrogatories,
                “[i]f you contend that at any point
  16
             you revoked consent for Allied to call
  17             you on your cellular phone, state
              when you revoked consent, how you
  18           revoked consent, and to whom you
  19             revoked consent.” Plaintiff could
                 identify no date or time; Plaintiff
 20          simply stated, “Plaintiff revoked with
 21               Synchrony Bank who employed
               Defendant to collect on its behalf.”
 22                 Dec. of Grammatico, Ex. C
 23           (Plaintiffs Response to Interrogatory
          ______________ No. 13).____________
 24       7. Plaintiff admitted in discovery he did
 25               not receive a collection call with
                    regard to the two JC Penney
 26          Accounts until April of 2016. Dec. of
 27                Grammatico, Ex. C (Plaintiff s
              Responses to Interrogatories No’s 7-
 28                                 __________________________________

                                                       12
         Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 14 of 15 Page ID
                                  #:1252


   1       8. Plaintiff does not have any evidence
   2           that Allied was aware of a revocation
                of consent to call with regard to the
   3              two JC Penney Accounts. Dec. of
   4                Grammatico, Ex. C (Plaintiff s
                 Response to Interrogatory No. 9).
   5      9. In 2016 Plaintiff was delinquent on at
   6             least six credit cards (including the
               two JC Penney Accounts that are the
   7               subject of this litigation) and was
                being called by creditors, in addition
   8
                 to Allied, on all of these accounts.
   9                  Dec. of Grammatico, Ex. A
                 (Excerpts of Mendoza Depo.), pp.
  10
              62-68, 76, 81-85, 93-94,100-105, 110-
  11                        113, and 123-132.
             10. Plaintiff previously entered into a
  12
                settlement with Synchrony Bank in
  13            which Plaintiff was paid $22,016.62
                    from Synchrony and was given
  14
              credits of $1,043.52 and $2,822.53 on
  15          the two JC Penney Accounts. Dec. of
                  Grammatico, Ex. A (Excerpts of
  16
                 Mendoza Depo.), pp. 14-15: 15-25
  17           and 1-2, 39, 42, 43, and 45-46; Ex. F
                      (settlement agreement with
  18                          Synchrony).
  19
  20   Dated: September 30, 2019                    KATTEN MUCHIN ROSENMAN LLP
  21                                               Gregory S. Korman
                                                   Paul A. Grammatico
  22
  23
                                                   By:        Zs/PaulA, Grammatico________
  24                                                      Attorneys   for   defendant,  Allied
                                                   Interstate, LLC
  25
 26
 27
 28

                                                       13
         Statement of Genuine Disputes in Opposition to Plaintiff’s Motion for Partial Summary Judgment
Case 8:17-cv-00885-JVS-KES Document 56-3 Filed 09/30/19 Page 15 of 15 Page ID
                                  #:1253


                              CERTIFICATE OF SERVICE
                  Henry Mendoza v. Allied Interstate, LLC and Synchrony Bank
                                 Case No: 8:17-cv-00885-JVS-KES

 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

         I am a resident of the State of California, over the age of eighteen years, and not a party
 to the within action. My business address is Katten Muchin Rosenman LLP, 515 S. Flower
 Street, Suite 1000, Los Angeles, CA 90071. On September 30, 2019,1 served the foregoing
 documents described as:

     DEFENDANT, ALLIED INTERSTATE, LLC’S STATEMENT OF GENUINE
  DISPUTES PURSUANT TO LOCAL RULE 56-3 IN SUPPORT OF OPPOSITION TO
         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       X        I electronically filed the foregoing document using the CM/ECF system which
                automatically sends notification of such filing to all counsel of record and or
                parties in this case.

                BY ELECTRONIC MAIL. A PDF copy of the foregoing document was
                transmitted on this date via electronic mail to the address(es) listed below:
                                            tegan@pricelawgroup.com
                                             alla@pricelawgroup.com
                                               prosen@jamsadr.com
                                                ewu@jamsadr.com

                BY U.S. MAIL. I am readily familiar with the firm’s practice of collecting and
                processing correspondence for mailing. Under that practice, it would be
                deposited with the U.S. Postal Service on the same day with postage thereon
                fully prepaid at Los Angeles, California in the ordinary course of business to the
                address listed below:

                  Lauren Tegan Rodkey                       Alla Gulchina, Esq.
                  Price Law Group APC                       Price Law Group, APC
                  6345 Balboa Boulevard Suite 247           86 Hudson Street
                  Encino, CA 91316                          Hoboken, NJ 07030
                  818-600-5526                             T: (818) 600-5566
                  Fax: 818-600-5426                        F: (818) 600-5466


        I declare that I am employed in the office of a member of the bar of this Court and whose
